EXHIBIT 10.13

2005 Bonus Plan

The 2005 Bonus Plan is a cash bonus plan for the 2005 fiscal year, which is
based upon both qualitative and quantitative goals.  Bonuses to executive
officers will be based upon the achievement of bookings, revenues, profit before
taxes and individual objectives.  Executive officers will not be eligible for
bonuses unless the Company meets or exceeds the threshold target performance
percentages of internally established bookings, revenues and profit before taxes
goals as set forth in the bonus plan criteria worksheet.  Aggregate 2005 target
bonuses are as follows:  $110,000 for the Chief Executive Officer and $55,000
for each of his direct reports, other than sales executives.  Depending upon
actual performance in 2005 against the qualitative and quantitative goals, 2005
bonus awards could be up to 118.75% of each executive officer’s target bonus.